Name: 2007/663/EC: Commission Decision of 12 October 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4660) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  health;  animal product;  agricultural policy;  agricultural activity
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/18 COMMISSION DECISION of 12 October 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4660) (Text with EEA relevance) (2007/663/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Following recent outbreaks of foot-and-mouth disease in Great Britain, Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom (3) was adopted to reinforce the control measures against foot-and-mouth disease taken by that Member State in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (4). (2) Decision 2007/554/EC lays down rules applicable to the dispatch from high and low risk areas in Great Britain of products considered safe that either were produced before the restrictions were put in place in the United Kingdom, from raw material sourced from outside those restricted areas, or that have undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (3) In the interests of clarity of Community legislation, it is appropriate to rephrase the first and second subparagraphs of Article 2(6) of Decision 2007/554/EC. (4) It is appropriate to permit, under specific certification conditions, the re-dispatch of frozen semen and embryos of the ovine and caprine species imported into the United Kingdom in accordance with Community legislation and stored separately from semen, ova and embryos not eligible for dispatch from the high and low risk areas listed in Annexes I and II to Decision 2007/554/EC. Additional certification conditions should be introduced and Article 6(2)(b) of that Decision should therefore be amended accordingly. (5) It is also appropriate to amend the certification requirements laid down in Decision 2007/554/EC as regards animal products, including petfood, that have undergone a heat treatment effectively inactivating the possible foot-and-mouth disease virus in the product concerned. Article 8(4) and (6) of that Decision should therefore be amended accordingly. (6) In addition, it is necessary to clarify which parts of the territory of the United Kingdom are concerned by the measures required to be taken by the other Member States in relation to animals of a susceptible species dispatched during the period when animals could have been dispatched from those parts of the United Kingdom not included in the surveillance zone established in the county of Surrey, in relation to the two outbreaks confirmed in August 2007. Article 13(2) of Decision 2007/554/EC should therefore be amended to refer specifically to Great Britain. (7) Decision 2007/554/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EC is amended as follows: 1. In Article 2, paragraph 6 is replaced by the following: 6. The prohibition set out in paragraph 2 of this Article shall not apply to fresh meat obtained from animals reared outside the areas listed in Annex I and Annex II and transported, by way of derogation from Article 1(2) and (3), directly and under official control in sealed means of transport to a slaughterhouse situated in the areas listed in Annex I outside the protection zone for immediate slaughter, provided that such fresh meat is only placed on the market in the areas listed in Annex I and Annex II and complies with the following conditions: (a) all such fresh meat is marked in accordance with the second subparagraph of Article 4(1) of Directive 2002/99/EC or in accordance with Decision 2001/304/EC; (b) the slaughterhouse is operated under strict veterinary control; (c) the fresh meat is clearly identified, and transported and stored separately from meat which is eligible for dispatch outside the United Kingdom. Compliance with the conditions set out in the first subparagraph shall be checked by the competent veterinary authority under the supervision of the central veterinary authorities. The central veterinary authorities shall communicate to the Commission and to the other Member States a list of the establishments which they have approved for the purposes of application of this paragraph. 2. Article 6 is amended as follows: (a) In paragraph 2, point (b) is replaced by the following: (b) frozen bovine semen and embryos, frozen porcine semen, and frozen ovine and caprine semen and embryos imported into the United Kingdom, in accordance with the conditions laid down in Directives 88/407/EEC, 89/556/EEC, 90/429/EEC or 92/65/EEC respectively, and which, since their introduction into the United Kingdom, have been stored and transported separately from semen, ova and embryos not eligible for dispatch in accordance with paragraph 1. (b) The following paragraphs 6 and 7 are added: 6. The health certificate provided for in Directive 92/65/EEC and accompanying frozen ovine or caprine semen dispatched from the United Kingdom to other Member States shall bear the following words: Frozen ovine/caprine semen conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom.  7. The health certificate provided for in Directive 92/65/EEC and accompanying frozen ovine or caprine embryos dispatched from the United Kingdom to other Member States shall bear the following words: Frozen ovine/caprine embryos conforming to Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom . 3. Article 8 is amended as follows: (a) Paragraph 4 is replaced by the following: 4. By way of derogation from paragraph 3, it shall be sufficient, in the case of the products referred to in paragraph 2(a) to (d) and (f) of this Article that compliance with the conditions for the treatment stated in the commercial document required in accordance with the respective Community legislation is endorsed in accordance with Article 9(1). (b) Paragraph 6 is replaced by the following: 6. By way of derogation from paragraph 3 it shall be sufficient, in the case of products referred to in paragraph 2(g) which have been produced in an establishment operating HACCP and an auditable standard operating procedure which ensures that pre-processed ingredients comply with the respective animal health conditions laid down in this Decision, that this is stated on the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 4. In Article 13, paragraph 2 is replaced by the following: 2. Without prejudice to the provisions of Article 6 of Council Decision 90/424/EEC and the measures already taken by Member States, Member States other than the United Kingdom shall take appropriate precautionary measures in relation to susceptible animals dispatched from Great Britain between 15 July 2007 and 13 September 2007, including isolation and clinical inspection, where necessary combined with laboratory testing to detect or rule out infection with the foot-and-mouth disease virus, and where necessary those of Article 4 of Directive 2003/85/EC. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 210, 10.8.2007, p. 36. Decision as last amended by Decision 2007/608/EC (OJ L 241, 14.9.2007, p. 26). (4) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352).